UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02796) Exact name of registrant as specified in charter:	Putnam High Yield Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2015 Date of reporting period:	November 30, 2014 Item 1. Schedule of Investments: Putnam High Yield Trust The fund's portfolio 11/30/14 (Unaudited) CORPORATE BONDS AND NOTES (85.6%) (a) Principal amount Value Advertising and marketing services (0.9%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 $4,390,000 $4,400,975 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2025 1,340,000 1,386,900 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 2,195,000 2,266,338 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 1,815,000 1,896,675 Lamar Media Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 979,000 1,010,818 Automotive (1.2%) Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 4,445,000 4,956,175 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8s, 2019 980,000 1,041,250 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 3,247,000 3,401,233 Dana Holding Corp. sr. unsec. unsub. notes 5 3/8s, 2021 1,020,000 1,060,800 General Motors Co. sr. unsec. unsub. notes 5.2s, 2045 1,125,000 1,156,388 Motors Liquidation Co. escrow notes 8 1/4s, 2023 2,555,000 38,325 Motors Liquidation Co. escrow sr. unsec. unsub. notes 8 3/8s, 2033 2,390,000 35,850 Navistar International Corp. sr. notes 8 1/4s, 2021 2,186,000 2,259,778 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 1,320,000 1,468,500 Basic materials (8.9%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 30,000 31,227 Alcoa, Inc. sr. unsec. unsub. notes 5 1/8s, 2024 665,000 700,799 ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) 4,480,000 5,454,330 ArcelorMittal SA sr. unsec. unsub. notes 7 1/2s, 2039 (France) 990,000 1,024,650 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 3,801,000 3,991,050 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 3,978,000 4,286,295 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 1,595,000 1,818,300 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 1,205,000 1,206,506 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 2,320,000 2,418,600 Cemex SAB de CV 144A company guaranty sr. notes 5.7s, 2025 (Mexico) 1,520,000 1,476,954 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 2,640,000 2,590,500 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 2,680,000 2,780,500 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 2,195,000 2,310,238 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 1,574,000 1,554,797 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 1,085,000 1,047,025 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 1,682,000 1,631,540 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 1,554,000 1,491,840 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 509,000 470,825 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 1,821,000 1,921,155 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 1,911,000 2,216,760 HD Supply, Inc. 144A company guaranty sr. notes 5 1/4s, 2021 2,710,000 2,767,588 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 150,000 145,125 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 715,000 582,725 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 2,678,000 2,530,710 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 1,610,000 1,666,350 HudBay Minerals, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 2,465,000 2,551,275 Huntsman International, LLC company guaranty sr. unsec. notes 5 1/8s, 2021 EUR 505,000 660,369 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 $2,538,000 2,753,730 Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 1,415,000 1,415,000 Ineos Finance PLC 144A company guaranty sr. notes 8 3/8s, 2019 (United Kingdom) 1,380,000 1,473,150 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 3,295,000 3,245,575 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 978,000 1,075,800 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 80,000 80,200 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 2,385,000 2,563,875 Mercer International, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 1,335,000 1,358,363 Momentive Performance Materials, Inc. Escrow company guaranty sr. notes 8 7/8s, 2020 (F) 3,440,000 34 Momentive Performance Materials, Inc. company guaranty sr. notes 3.88s, 2021 3,440,000 3,010,000 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 1,510,000 1,517,550 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 1,390,000 1,350,038 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 3,710,000 3,802,750 PQ Corp. 144A sr. notes 8 3/4s, 2018 3,085,000 3,246,963 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 368,000 379,040 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 3,239,000 3,303,780 SBA Communications Corp. 144A sr. unsec. notes 4 7/8s, 2022 3,705,000 3,603,113 Sealed Air Corp. 144A company guaranty sr. unsec. notes 8 3/8s, 2021 910,000 1,023,750 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 575,000 598,719 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 1,040,000 1,144,000 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 980,000 1,008,175 Sealed Air Corp. 144A sr. unsec. notes 5 1/8s, 2024 1,000,000 1,002,500 Sealed Air Corp. 144A sr. unsec. notes 4 7/8s, 2022 715,000 712,319 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) 980,000 1,009,498 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 1,488,000 1,726,080 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 630,000 659,925 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 435,000 467,625 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 975,000 1,011,563 Steel Dynamics, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 680,000 714,000 Steel Dynamics, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 410,000 425,375 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 2,444,000 2,679,235 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 3,025,000 3,172,469 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 2,450,000 2,541,875 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 485,000 499,550 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 3,911,000 3,838,647 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 3,425,000 3,617,656 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 1,750,000 1,815,625 Broadcasting (2.7%) Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 1,865,000 1,939,600 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 2,965,000 3,091,013 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 2,067,000 2,087,670 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 3,425,000 3,544,875 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2021 3,255,000 3,173,625 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 5,535,000 5,438,138 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 965,000 989,125 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 1,885,000 1,960,400 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 2,668,000 2,754,710 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 280,000 288,400 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 2,075,000 2,023,125 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 2,155,000 2,225,038 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 1,640,000 1,730,200 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 1,440,000 1,555,200 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 905,000 972,875 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 815,000 879,181 Building materials (1.0%) Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 1,040,000 1,119,300 Building Materials Corp. of America 144A sr. unsec. notes 5 3/8s, 2024 4,825,000 4,825,000 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 3,729,000 3,999,353 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 1,176,000 1,237,740 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 2,062,000 2,216,650 Cable television (4.1%) Adelphia Communications Corp. escrow bonds zero %, 2015 4,000 30 Adelphia Communications Corp. escrow bonds zero %, 2015 4,000 30 Adelphia Communications Corp. escrow bonds zero %, 2015 2,906,000 21,795 Adelphia Communications Corp. escrow bonds zero %, 2015 81,000 608 Adelphia Communications Corp. escrow bonds zero %, 2015 2,223,000 16,673 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 1,772,000 2,006,790 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 903,000 1,002,330 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 1,907,000 2,007,118 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 2,623,000 2,609,885 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 3,220,000 3,155,600 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 1,585,000 1,686,044 CCOH Safari, LLC company guaranty sr. unsec. bonds 5 3/4s, 2024 3,600,000 3,622,500 CCOH Safari, LLC company guaranty sr. unsec. bonds 5 1/2s, 2022 2,220,000 2,244,975 Cogeco Cable, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 (Canada) 1,170,000 1,176,552 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 1,540,000 1,701,700 CSC Holdings, LLC 144A sr. unsec. notes 5 1/4s, 2024 1,930,000 1,913,113 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,345,000 1,536,663 DISH DBS Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2024 2,345,000 2,362,588 Lynx II Corp. 144A sr. unsec. notes 6 3/8s, 2023 (United Kingdom) 1,065,000 1,136,888 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 1,495,000 1,595,913 Numericable Group SA 144A sr. bonds 6 1/4s, 2024 (France) 2,590,000 2,641,800 Numericable Group SA 144A sr. notes 6s, 2022 (France) 5,070,000 5,157,204 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 2,610,000 2,675,250 SFR-Numericable 144A sr. bonds 5 5/8s, 2024 (France) EUR 410,000 535,356 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) $1,275,000 1,341,938 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 3,210,000 3,298,275 Virgin Media Secured Finance PLC 144A sr. notes 5 3/8s, 2021 (United Kingdom) 1,065,000 1,096,950 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 5,639,000 6,118,315 Capital goods (6.1%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 6,738,000 7,074,900 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 2,957,000 3,348,803 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 1,705,000 1,687,950 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 1,287,000 1,267,695 Ardagh Finance Holdings SA 144A sr. unsec. notes 8 5/8s, 2019 (Luxembourg) (PIK) 1,595,000 1,642,850 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 2,609,000 2,543,775 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 335,000 336,675 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 1,627,000 1,814,105 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 831,000 853,853 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 1,325,000 1,454,188 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 3,427,000 3,761,133 Crown Cork & Seal Co., Inc. sr. unsec. bonds 7 3/8s, 2026 1,310,000 1,450,825 Gates Global, LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 4,480,000 4,345,600 Huntington Ingalls Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2021 1,110,000 1,128,038 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 3,551,000 4,941,674 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 4,331,000 4,450,103 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 2,555,000 2,446,413 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 1,025,000 1,042,938 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 1,770,000 1,920,450 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 2,965,000 3,046,538 Owens-Brockway Glass Container, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2025 1,990,000 2,014,875 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 4,102,000 4,348,120 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 1,235,000 1,310,644 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 870,000 895,013 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 2,145,000 2,305,875 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 195,000 203,288 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 1,020,000 1,064,625 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 7/8s, 2018 (Netherlands) (PIK) 3,445,000 3,604,331 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 3/4s, 2022 (Netherlands) (PIK) 570,000 601,350 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 1,785,000 1,874,250 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 2,450,000 2,486,750 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 860,000 922,350 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2024 3,160,000 3,223,200 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 1,345,000 1,328,188 Zebra Technologies Corp. 144A sr. unsec. unsub. notes 7 1/4s, 2022 1,630,000 1,742,063 Coal (0.2%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 2,010,000 884,400 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 1,680,000 1,675,800 Commercial and consumer services (1.1%) DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 2,440,000 2,580,300 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 3,315,000 3,350,139 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 3,045,000 3,067,838 Lender Processing Services, Inc./Black Knight Lending Solutions, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 3,180,000 3,378,750 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 2,243,000 2,422,440 Consumer (0.2%) Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 1,615,000 1,560,494 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 140,000 149,100 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 175,000 185,063 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 958,000 1,011,888 Consumer staples (5.2%) Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 2,295,000 2,398,275 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 2,470,000 2,649,075 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 730,000 803,913 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,010,000 1,020,100 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 1,000,000 987,500 Barry Callebaut Services NV 144A company guaranty sr. unsec. notes 5 1/2s, 2023 (Belgium) 1,155,000 1,224,705 BC ULC/New Red Finance, Inc. 144A notes 6s, 2022 (Canada) 4,620,000 4,735,500 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 4,125,000 4,279,688 CEC Entertainment, Inc. 144A sr. unsec. notes 8s, 2022 1,700,000 1,649,000 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 4,914,000 5,479,110 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 675,000 673,313 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 671,000 733,068 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 2,351,000 2,600,911 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2024 225,000 229,500 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 3 7/8s, 2019 180,000 183,348 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 3,265,000 3,167,050 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 545,000 536,825 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 2,860,000 2,674,100 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 1,845,000 1,840,388 HJ Heinz Co. company guaranty notes 4 1/4s, 2020 3,060,000 3,098,556 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 120,000 127,800 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 3,390,000 3,618,825 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 685,000 727,813 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 735,000 760,725 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 5,655,000 6,015,506 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 2,015,000 1,989,813 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 3,710,000 3,756,375 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 2,300,000 2,535,750 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 1,512,000 1,670,760 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 2,425,000 2,515,938 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 1,365,000 1,426,425 WhiteWave Foods Co. (The) company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 1,080,000 1,134,000 Energy (oil field) (1.3%) Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,740,000 1,566,000 Exterran Partners LP/EXLP Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 3,853,000 3,429,170 FTS International, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 2,550,000 2,091,000 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 2,681,000 2,801,645 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2022 645,000 610,331 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 1,918,000 1,476,860 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 2,800,000 2,240,000 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 1,239,000 867,300 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 1,300,000 1,052,415 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) $665,000 566,913 Entertainment (1.7%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 975,000 1,079,813 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 1,580,000 1,619,500 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 1,360,000 1,366,800 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 645,000 643,388 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 1,646,000 1,613,080 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 1,179,000 1,122,998 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 75,000 80,156 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 7/8s, 2020 2,555,000 2,599,713 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 955,000 978,875 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 770,000 715,138 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 2,275,000 2,166,938 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 2,357,000 2,262,720 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 5,209,000 5,222,023 Financials (9.1%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 2,720,000 2,811,800 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 4,095,000 5,149,463 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 1,270,000 1,504,950 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 2,202,000 3,016,740 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB bonds 9s, perpetual maturity (Spain) 400,000 434,000 Bank of America Corp. jr. unsec. sub. FRN notes Ser. Z, 6 1/2s, perpetual maturity 1,005,000 1,033,894 BBVA International Preferred SAU company guaranty jr. unsec. sub. FRB bonds 5.919s, perpetual maturity (Spain) 2,190,000 2,239,275 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 1,020,000 1,058,250 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 1,125,000 1,152,000 CIT Group, Inc. sr. unsec. notes 5s, 2023 1,435,000 1,478,050 CIT Group, Inc. sr. unsec. notes 5s, 2022 1,090,000 1,124,063 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 2,460,000 2,613,750 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 150,000 163,500 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 1,635,000 1,733,100 Citigroup, Inc. jr. unsec. sub. FRB bonds Ser. B, 5.9s, perpetual maturity 85,000 84,363 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 2,605,000 1,816,988 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 1,500,000 1,597,500 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 795,000 929,673 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 1,621,000 1,142,805 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 2,005,000 2,085,200 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 7 1/2s, perpetual maturity (Switzerland) 695,000 736,700 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 6 1/4s, perpetual maturity (Switzerland) 330,000 320,925 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 2,400,000 2,202,000 Dresdner Funding Trust I 144A bonds 8.151s, 2031 4,550,000 5,414,500 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 2,360,000 2,525,200 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 2,060,000 2,080,600 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB bonds 6.15s, 2066 1,441,000 954,663 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 3,305,000 3,428,938 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. notes 8 1/8s, 2019 (PIK) 705,000 703,238 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 3,418,000 3,558,822 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 2,775,000 2,830,500 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 490,000 536,550 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 1,310,000 1,414,800 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 1,605,000 1,705,313 iStar Financial, Inc. sr. unsec. notes 5s, 2019 (R) 840,000 823,200 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 1,565,000 1,834,963 Lloyds Bank PLC jr. unsec. sub. FRN notes Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 1,765,000 4,606,250 Lloyds Banking Group PLC jr. unsec. sub. FRB bonds 7 1/2s, perpetual maturity (United Kingdom) $593,000 609,308 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 1,305,000 1,396,350 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 1,380,000 1,328,250 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 2,340,000 2,158,650 Navient, LLC sr. unsec. unsub. notes Ser. A, MTN, 8.45s, 2018 1,185,000 1,339,050 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 2,030,000 2,146,725 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 5/8s, 2020 1,125,000 1,175,625 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2019 2,360,000 2,236,100 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 2,535,000 2,623,725 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 2,565,000 2,404,688 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 2,781,000 2,756,666 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 1,870,000 1,982,200 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 900,000 951,750 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.648s, perpetual maturity (United Kingdom) 5,780,000 6,777,050 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 1,470,000 1,596,611 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes Ser. MTN, 6.9s, 2017 3,355,000 3,665,338 Springleaf Finance Corp. sr. unsec. notes 5 1/4s, 2019 2,085,000 2,090,213 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 835,000 939,375 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 615,000 634,988 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 1,973,000 2,022,325 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 1,919,000 1,842,240 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 3,435,000 3,477,938 Walter Investment Management Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2021 1,980,000 1,782,000 Gaming and lottery (2.4%) Boyd Gaming Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 380,000 397,100 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 1,900,000 2,033,000 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 3,399,000 3,144,974 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $770,000 787,325 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 795,000 840,713 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 2,050,000 2,147,375 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 4,767,465 5,232,293 Penn National Gaming, Inc. sr. unsec. notes 5 7/8s, 2021 3,260,000 3,072,550 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 1,473,000 1,572,428 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 5,016,000 5,254,260 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 740,000 640,100 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 675,000 492,750 Scientific Games International, Inc. 144A sr. notes 7s, 2022 1,935,000 1,947,094 Scientific Games International, Inc. 144A sr. unsec. notes 10s, 2022 3,850,000 3,599,750 Health care (7.7%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 2,875,000 2,990,000 Acadia Healthcare Co., Inc. company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 1,675,000 1,679,188 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 2,083,000 2,187,150 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 6s, 2021 2,890,000 3,077,850 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) 1,463,000 1,481,288 Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 2,610,000 2,606,738 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 1,735,000 1,752,350 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 1,020,000 1,048,050 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 865,000 886,625 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 535,000 566,431 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) (PIK) 1,037,000 1,052,555 ConvaTec Healthcare D SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 1,000,000 1,291,597 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $2,131,000 2,256,303 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 3,590,000 3,347,675 DaVita HealthCare Partners, Inc. company guaranty sr. unsec. notes 5 1/8s, 2024 1,100,000 1,128,188 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 3,839,000 3,896,585 Endo Finance, LLC & Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2023 2,355,000 2,299,069 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 1,945,000 2,090,875 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 4 3/4s, 2024 795,000 796,988 Grifols Worldwide Operations, Ltd. 144A sr. unsec. notes 5 1/4s, 2022 (Ireland) 620,000 635,500 Halyard Health, Inc. 144A sr. unsec. notes 6 1/4s, 2022 2,640,000 2,679,600 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 2,125,000 2,114,375 HCA, Inc. sr. notes 6 1/2s, 2020 6,665,000 7,381,488 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 705,000 807,225 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 1,004,000 1,054,200 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 735,000 755,213 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 455,000 464,100 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 1,355,000 1,456,625 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 2,300,000 2,369,000 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 5,480,000 6,069,100 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 1,645,000 1,747,813 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 (R) 1,920,000 1,967,040 Omnicare, Inc. sr. unsec. notes 5s, 2024 395,000 402,900 Omnicare, Inc. sr. unsec. notes 4 3/4s, 2022 2,105,000 2,141,838 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 3,420,000 3,599,550 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 835,000 851,700 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2024 3,840,000 3,955,200 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2022 2,554,000 2,637,005 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 330,000 345,675 Teleflex, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2024 745,000 748,725 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 4,300,000 4,224,750 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 2,270,000 2,460,113 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 1,835,000 1,951,981 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 1,880,000 2,021,000 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 7s, 2020 410,000 430,500 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 1,555,000 1,611,369 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 430,000 447,200 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 190,000 191,900 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 6 3/4s, 2018 1,230,000 1,314,563 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 3,360,000 3,460,800 Homebuilding (2.3%) Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 3,235,000 3,429,100 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 815,000 858,032 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 3,765,000 3,972,075 Lennar Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2018 910,000 1,003,275 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 1,570,000 1,518,975 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 1,300,000 1,300,000 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,170,000 1,222,650 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 1,595,000 1,602,975 PulteGroup, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 2,270,000 2,576,450 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 1,635,000 1,876,163 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 1,633,000 1,710,568 Standard Pacific Corp. company guaranty sr. unsec. notes 5 7/8s, 2024 1,060,000 1,065,300 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 607,000 648,731 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 1,035,000 1,019,475 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 650,000 653,250 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 2,384,000 2,550,880 Tri Pointe Holdings, Inc. 144A sr. unsec. unsub. notes 5 7/8s, 2024 2,506,000 2,556,120 Lodging/Tourism (1.1%) FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 395,000 410,800 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 2,525,000 2,720,688 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 2,675,000 2,701,750 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 2,024,000 2,312,420 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 2,075,000 2,220,250 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 3,360,000 3,175,200 Media (0.5%) Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 1,110,000 903,263 Media General Financing Sub, Inc. 144A sr. unsec. notes 5 7/8s, 2022 1,145,000 1,150,725 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 4,280,000 4,387,000 Oil and gas (9.1%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 1,047,000 1,091,498 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 2,810,000 2,978,600 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 2,355,000 2,443,313 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 2,235,000 2,167,950 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 2,110,000 2,083,625 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 2,847,000 2,548,065 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 1,605,000 1,476,600 California Resources Corp. 144A company guaranty sr. unsec. notes 6s, 2024 1,760,000 1,569,700 California Resources Corp. 144A company guaranty sr. unsec. notes 5s, 2020 1,445,000 1,300,500 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 2,785,000 2,673,600 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 790,000 1,049,379 Chesapeake Energy Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 $1,180,000 1,321,600 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 675,000 715,500 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 1,345,000 1,331,550 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 2,580,000 2,309,100 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 1,650,000 1,703,625 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 3,545,000 3,500,688 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 1,581,000 790,500 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 1,280,000 1,256,000 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 3,140,000 2,884,875 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 1,579,000 1,278,990 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 1,594,000 1,143,695 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 2,862,000 2,919,240 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 1,650,000 1,683,000 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 45,000 34,425 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 5,720,000 4,404,400 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 1,345,000 1,244,125 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 3,785,000 4,068,875 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 495,000 482,625 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 5,313,000 4,569,180 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 1,935,000 1,673,775 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 1,385,000 1,244,769 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 4,375,000 3,912,891 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) (F) 699,000 38 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 110,000 101,200 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 1,175,000 1,036,938 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 2,825,000 1,977,500 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 2,585,000 2,756,256 Newfield Exploration Co. sr. unsec. unsub. notes 5 5/8s, 2024 1,130,000 1,194,975 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 1,130,000 1,048,075 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 4,880,000 4,587,200 Paragon Offshore PLC 144A company guaranty sr. unsec. notes 6 3/4s, 2022 1,280,000 752,000 Paragon Offshore PLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2024 3,840,000 2,227,200 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. notes 5 5/8s, 2022 1,305,000 1,272,375 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 1,930,000 1,814,200 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 1,600,000 1,528,000 Sabine Pass Liquefaction, LLC company guaranty sr. notes 5 5/8s, 2023 1,350,000 1,377,000 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s, 2022 1,385,000 1,440,400 Sabine Pass Liquefaction, LLC sr. notes 5 3/4s, 2024 1,345,000 1,360,131 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 4,071,000 4,325,438 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 1,060,000 1,099,750 Samson Investment Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 3,830,000 2,211,825 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 1,380,000 1,435,200 Seventy Seven Energy, Inc. 144A sr. unsec. notes 6 1/2s, 2022 1,280,000 979,200 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 2,864,000 2,548,960 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 944,000 965,240 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 1,105,000 1,124,338 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 435,000 432,825 Tesoro Logistics LP/Tesoro Logistics Finance Corp. 144A sr. unsec. notes 6 1/4s, 2022 255,000 260,100 Tesoro Logistics LP/Tesoro Logistics Finance Corp. 144A sr. unsec. notes 5 1/2s, 2019 170,000 172,975 Triangle USA Petroleum Corp. 144A sr. unsec. notes 6 3/4s, 2022 1,115,000 908,725 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 2,482,000 2,379,618 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 5,120,000 4,972,800 Williams Cos., Inc. (The) notes 7 3/4s, 2031 293,000 346,407 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 639,000 766,740 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 1,640,000 1,670,750 Publishing (0.4%) Gannett Co., Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 1,360,000 1,404,200 Gannett Co., Inc. company guaranty sr. unsec. bonds 5 1/8s, 2019 1,750,000 1,817,813 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 1,605,000 1,613,025 Regional Bells (0.4%) Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 2,645,000 2,982,238 Frontier Communications Corp. sr. unsec. notes 6 7/8s, 2025 255,000 256,275 Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 1,605,000 1,639,187 Retail (2.1%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 800,000 907,390 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 2,219,000 2,219,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 1,306,000 1,070,920 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 2,850,000 2,725,313 Jo-Ann Stores, LLC 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 1,085,000 987,350 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 2,845,000 3,200,625 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 1,405,000 1,515,644 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 1,996,000 2,025,940 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 3,715,000 4,002,913 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8s, 2021 1,355,000 1,443,075 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 2,165,000 2,246,188 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 1,860,000 1,864,650 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 1,585,000 1,654,344 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 1,105,000 1,116,050 Technology (2.7%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 2,820,000 2,982,150 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 2,975,000 3,101,438 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 2,011,000 1,754,598 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 5,500,000 5,376,250 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 2,400,000 2,778,000 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 4,731,000 5,062,170 First Data Holdings, Inc. 144A sr. unsec. notes 14 1/2s, 2019 (PIK) 244,878 253,755 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 287,000 315,700 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 5s, 2021 715,000 704,275 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 2,124,000 2,193,030 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 (R) 2,400,000 2,514,000 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 2,195,000 2,321,213 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 3,330,000 3,321,675 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 1,400,000 1,428,000 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 775,000 809,875 Telecommunications (6.0%) Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 6,830,000 7,060,513 Altice SA 144A company guaranty sr. notes 7 1/4s, 2022 (Luxembourg) EUR 425,000 549,605 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) $3,005,000 3,057,588 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 (R) 1,270,000 1,271,588 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 4,045,000 4,146,125 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 1,695,000 1,731,019 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 1,640,000 1,775,300 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 1,058,000 1,174,380 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 2,026,000 2,172,885 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 3,993,000 4,172,685 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 8,489,000 8,796,726 Level 3 Communications, Inc. 144A sr. unsec. unsub. notes 5 3/4s, 2022 1,925,000 1,934,625 Level 3 Escrow II, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 1,955,000 1,979,438 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 1,980,000 2,153,250 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 934,000 998,213 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 965,000 1,006,013 NII International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) (In default) (NON) 1,132,000 820,700 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 2,215,000 2,552,267 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 2,436,000 2,899,749 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 2,285,000 2,353,550 Sprint Capital Corp. company guaranty 6 7/8s, 2028 5,247,000 4,919,063 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 1,325,000 1,354,813 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 3,046,000 3,525,745 Sprint Corp. company guaranty sr. unsec. notes 7 7/8s, 2023 5,670,000 5,939,325 Sprint Corp. company guaranty sr. unsec. notes 7 1/4s, 2021 4,075,000 4,156,500 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 3,670,000 3,509,438 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) 1,405,000 1,352,313 Telephone (1.6%) CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 1,715,000 1,903,650 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 540,000 569,700 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 405,000 421,200 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 1,015,000 1,042,913 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 2,901,000 2,995,283 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2025 3,175,000 3,222,625 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 2,514,000 2,579,993 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 2,353,000 2,391,236 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 1,615,000 1,639,225 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 938,000 1,034,731 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 2,047,000 2,141,674 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 1,235,000 1,191,775 Transportation (0.7%) Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 2,428,000 2,543,330 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 2,385,000 2,408,850 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 3,567,000 3,629,423 Utilities and power (4.9%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 1,291,000 1,500,788 AES Corp./Virginia (The) sr. unsec. unsub. notes 9 3/4s, 2016 153,000 168,300 AES Corp./Virginia (The) sr. unsec. unsub. notes 8s, 2017 2,405,000 2,729,675 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 2,965,000 3,394,925 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 950,000 952,375 Calpine Corp. sr. unsec. notes 5 3/4s, 2025 5,105,000 5,194,338 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 1,615,000 1,724,013 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 550,000 587,813 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 3,047,000 3,501,716 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 527,000 558,620 Dynegy Finance I, Inc./Dynegy Finance II, Inc. 144A company guaranty sr. notes 7 5/8s, 2024 150,000 158,625 Dynegy Finance I, Inc./Dynegy Finance II, Inc. 144A company guaranty sr. notes 7 3/8s, 2022 225,000 236,813 Dynegy Finance I, Inc./Dynegy Finance II, Inc. 144A company guaranty sr. notes 6 3/4s, 2019 3,649,000 3,794,960 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 2,590,000 3,238 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 1,597,000 2,062,607 El Paso, LLC sr. unsec. notes Ser. GMTN, 7.8s, 2031 121,000 152,327 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) (NON) 2,810,000 3,379,025 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 1,680,000 1,927,800 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 2,190,000 2,269,388 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 695,000 708,900 EP Energy, LLC/Everest Acquisition Finance, Inc. sr. unsec. notes 9 3/8s, 2020 3,175,000 3,448,844 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 2,225,000 2,058,125 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 765,000 791,775 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 610,000 634,400 Kinder Morgan, Inc./DE company guaranty sr. notes 7s, 2017 1,000,000 1,118,750 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 1,493,000 1,575,115 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 5,171,000 5,597,608 NRG Yield Operating, LLC 144A company guaranty sr. unsec. notes 5 3/8s, 2024 1,230,000 1,248,450 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 200,000 208,000 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 2,415,000 2,487,450 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,720,000 1,720,000 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5s, 2022 1,260,000 1,234,800 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 2,100,000 1,974,000 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 2,310,000 2,310,000 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 639,000 784,229 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) (NON) 1,345,000 1,072,638 Total corporate bonds and notes (cost $1,098,695,938) SENIOR LOANS (5.5%) (a) (c) Principal amount Value Basic materials (0.1%) Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) $680,000 $661,300 Capital goods (0.2%) Gates Global, LLC/Gates Global Co. bank term loan FRN 4 1/4s, 2021 2,590,000 2,562,712 Communication services (0.2%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 3,050,000 3,069,063 Consumer cyclicals (2.8%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 6.985s, 2017 6,005,117 5,455,649 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 9 3/4s, 2017 1,032,413 950,680 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 3,725,663 3,470,455 CCM Merger, Inc. bank term loan FRN Ser. B, 4 1/2s, 2021 630,000 629,213 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 1,485,000 1,483,144 Delta 2 (Lux) Sarl bank term loan FRN 4 3/4s, 2021 (Luxembourg) 1,875,000 1,859,766 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 1,490,577 1,409,527 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.906s, 2019 3,551,000 3,332,234 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 3,591,413 3,473,571 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 680,000 687,225 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 2,826,893 2,808,046 ROC Finance, LLC bank term loan FRN 5s, 2019 1,731,880 1,647,451 Talbots, Inc. (The) bank term loan FRN 8 1/4s, 2021 770,000 750,750 Travelport Finance Sarl bank term loan FRN Ser. B, 6s, 2021 (Luxembourg) 2,825,000 2,832,650 Univision Communications, Inc. bank term loan FRN 4s, 2020 3,468,064 3,431,757 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 1,364,733 1,216,887 Consumer staples (0.5%) BC ULC bank term loan FRN Ser. B, 4 1/2s, 2021 (Canada) 1,975,000 1,979,584 CEC Entertainment, Inc. bank term loan FRN Ser. B, 4s, 2021 1,895,475 1,862,897 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 1,440,000 1,238,400 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 1,145,000 1,144,284 WNA Holdings, Inc. bank term loan FRN 8 1/2s, 2020 500,000 490,000 Energy (0.6%) Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 2,901,887 2,609,884 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 861,875 706,738 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 (PIK) 2,546,000 2,469,620 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 2,274,488 2,077,744 Financials (—%) iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 (R) 463,364 474,369 Health care (0.5%) CHS/Community Health Systems, Inc. bank term loan FRN Ser. D, 4 1/4s, 2021 1,525,956 1,529,056 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4s, 2019 3,196,643 3,143,365 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Canada) 2,583,000 2,521,654 Technology (0.1%) Avaya, Inc. bank term loan FRN Ser. B3, 4.654s, 2017 972,585 943,948 Transportation (0.1%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 (PIK) 1,860,000 1,841,400 Utilities and power (0.4%) Energy Future Intermediate Holding Co., LLC bank term loan FRN 4 1/4s, 2016 1,095,000 1,094,726 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.65s, 2017 4,891,407 3,540,156 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.65s, 2017 50,201 36,333 Total senior loans (cost $74,743,056) COMMON STOCKS (2.1%) (a) Shares Value Ally Financial, Inc. (F) (NON) 113,460 $2,698,079 Axalta Coating Systems, Ltd. (NON) 54,351 1,293,554 Berry Plastics Group, Inc. (NON) 24,715 715,252 CIT Group, Inc. 35,508 1,732,790 Dana Holding Corp. 66,800 1,416,160 DISH Network Corp. Class A (NON) 28,200 2,239,362 EP Energy Corp. Class A (NON) 116,332 1,243,589 General Motors Co. 76,511 2,557,763 Huntsman Corp. 100,095 2,554,424 Level 3 Communications, Inc. (NON) 29,590 1,479,500 Live Nation Entertainment, Inc. (NON) 25,100 672,680 Lone Pine Resources Canada, Ltd. (Canada) (F) (NON) 87,188 3,488 Lone Pine Resources, Inc. Class A (Canada) (F) (NON) 87,188 3,488 MeadWestvaco Corp. 68,570 3,071,936 Penn National Gaming, Inc. (NON) 177,015 2,513,613 Rite Aid Corp. (NON) 337,625 1,850,185 Seventy Seven Energy, Inc. (NON) 60,780 472,868 Tribune Co. Class 1C (F) 297,958 74,489 Vantage Drilling Co. (NON) 949,728 731,291 Total common stocks (cost $26,685,148) CONVERTIBLE PREFERRED STOCKS (0.8%) (a) Shares Value Alcoa, Inc. Ser. 1, $2.688 cv. pfd. (NON) 11,963 $637,628 American Tower Corp. Ser. A, $5.25 cv. pfd. (R) 14,420 1,643,880 Crown Castle International Corp. Ser. A, Class A, $4.50 cv. pfd. (R) 14,630 1,550,780 EPR Properties Ser. C, $1.44 cv. pfd. (R) 114,663 2,658,748 Tyson Foods, Inc. $2.375 cv. pfd. 29,624 1,547,262 United Technologies Corp. $3.75 cv. pfd. 45,610 2,740,705 Total convertible preferred stocks (cost $9,658,046) CONVERTIBLE BONDS AND NOTES (0.6%) (a) Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $2,252,000 $2,933,230 Jazz Technologies, Inc. 144A cv. company guaranty sr. unsec. notes 8s, 2018 1,132,000 1,562,868 Sirius XM Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 1,365,000 2,691,609 Total convertible bonds and notes (cost $5,329,916) PREFERRED STOCKS (0.5%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 3,958 $3,972,966 Citigroup, Inc. Ser. K, $1.719 pfd. 26,600 704,102 M/I Homes, Inc. Ser. A, $2.438 pfd. 53,597 1,361,364 Total preferred stocks (cost $4,272,705) WARRANTS (0.1%) (a) (NON) Expiration date Strike Price Warrants Value General Motors Co. 7/10/19 $18.33 18,319 $279,548 General Motors Co. 7/10/16 10.00 18,319 429,397 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 1.70 672,570 2 Total warrants (cost $769,037) U.S. TREASURY OBLIGATIONS (0.0%) (a) Principal amount Value U.S. Treasury Notes 2.250%, July 31, 2021 (i) $78,000 $80,425 Total U.S. treasury Obligations (cost $80,425) SHORT-TERM INVESTMENTS (4.8%) (a) Shares Value Putnam Short Term Investment Fund 0.09% (AFF) 61,588,389 $61,588,389 U.S. Treasury Bills with an effective yield of zero% July 23, 2015 (i) 121,000 120,927 Total short-term investments (cost $61,709,316) TOTAL INVESTMENTS Total investments (cost $1,281,943,587) (b) FORWARD CURRENCY CONTRACTS at 11/30/14 (aggregate face value $18,988,571) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 1/21/15 $218,895 $223,542 $4,647 Barclays Bank PLC British Pound Sell 12/17/14 4,119,911 4,352,370 232,459 Euro Sell 12/17/14 877,198 928,270 51,072 Credit Suisse International Euro Buy 12/17/14 1,547,718 1,585,720 (38,002) Euro Sell 12/17/14 1,547,718 1,588,708 40,990 Deutsche Bank AG Euro Buy 12/17/14 662,189 679,712 (17,523) Euro Sell 12/17/14 662,189 699,425 37,236 Goldman Sachs International Euro Sell 12/17/14 2,057,075 2,172,527 115,452 JPMorgan Chase Bank N.A. Canadian Dollar Sell 1/21/15 1,574,982 1,605,623 30,641 Euro Buy 12/17/14 444,319 456,067 (11,748) Euro Sell 12/17/14 444,319 469,608 25,289 State Street Bank and Trust Co. Canadian Dollar Sell 1/21/15 2,119,775 2,141,118 21,343 UBS AG Euro Sell 12/17/14 1,221,660 1,290,267 68,607 WestPac Banking Corp. Euro Buy 12/17/14 382,018 392,122 (10,104) Euro Sell 12/17/14 382,018 403,492 21,474 Total Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2014 through November 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,287,261,925 (b) The aggregate identified cost on a tax basis is $1,284,149,534, resulting in gross unrealized appreciation and depreciation of $39,576,926 and $36,912,693, respectively, or net unrealized appreciation of $2,664,233. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $56,222,398 $158,691,577 $153,325,586 $13,885 $61,588,389 * Management fees charged to Putnam Short Term Investment Fund Fund have been waived by Putnam Management. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $16,473 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $121,144 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $6,919,914 $— $— Capital goods 715,252 — — Communication services 3,718,862 — — Consumer cyclicals 7,160,216 — 74,489 Consumer staples 1,850,185 — — Energy 2,447,748 — 6,976 Financials 1,732,790 2,698,079 — Total common stocks Convertible bonds and notes $— $7,187,707 $— Convertible preferred stocks — 10,779,003 — Corporate bonds and notes — 1,101,549,116 72 Preferred stocks 704,102 5,334,330 — Senior loans — 71,436,238 — U.S. treasury obligations — 80,425 — Warrants 708,945 2 — Short-term investments 61,588,389 120,927 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $571,833 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$649,210	$77,377 Equity contracts	708,947	— Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$20,500,000 Warrants (number of warrants)710,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Credit Suisse International Deutsche Bank AG Goldman Sachs International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# 4,647 283,531 40,990 37,236 115,452 55,930 21,343 68,607 21,474 649,210 Total Assets $4,647 $283,531 $40,990 $37,236 $115,452 $55,930 $21,343 $68,607 $21,474 $649,210 Liabilities: Forward currency contracts# – – 38,002 17,523 – 11,748 – – 10,104 77,377 Total Liabilities $– $– $38,002 $17,523 $– $11,748 $– $– $10,104 $77,377 Total Financial and Derivative Net Assets $4,647 $283,531 $2,988 $19,713 $115,452 $44,182 $21,343 $68,607 $11,370 $571,833 Total collateral received (pledged)##† $– $201,352 $– $– $115,452 $– $– $– $– Net amount $4,647 $82,179 $2,988 $19,713 $– $44,182 $21,343 $68,607 $11,370 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2015
